As filed with the Securities and Exchange Commission on November 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. Winslow Green Growth Fund Schedule of Investments September 30, 2011 (Unaudited) Shares Security Description Value Common Stocks - 95.9% Clean Energy - 8.0% First Solar, Inc. (a) $ Hexcel Corp. (a) Protonex Technology Corp. (a)(b)(c) – Rogers Corp. (a) Enviromental Services - 14.2% Clean Harbors, Inc. (a) Heritage-Crystal Clean, Inc. (a) Newalta Corp. Tennant Co. Verisk Analytics, Inc. (a) World Energy Solutions, Inc. (a)(d) Green Construction - 11.4% A.O. Smith Corp. Acuity Brands, Inc. Quanex Building Products Corp. Waterfurnace Renewable Energy, Inc. (b) Green Transportation - 14.7% Hub Group, Inc. (a) LKQ Corp. (a) Polypore International, Inc. (a) Wabtec Corp. Westport Innovations, Inc. (a) Resource Efficiency - 15.3% Applied Micro Circuits Corp. (a) athenahealth, Inc. (a) Concur Technologies, Inc. (a) Polycom, Inc. (a) Rockwood Holdings, Inc. (a) SuccessFactors, Inc. (a) Trimble Navigation Ltd. (a) Volterra Semiconductor Corp. (a) Sustainable Living - 22.7% Balchem Corp. BioExx Specialty Proteins Ltd. (a)(b) Church & Dwight Co., Inc. Green Mountain Coffee Roasters, Inc. (a) Jamba, Inc. (a) Mettler-Toledo International, Inc. (a) 29 OM Foods Ltd. (a)(c) – Sodastream International Limited (a) SunOpta, Inc. (a) United Natural Foods, Inc. (a) Whole Foods Market, Inc. Water Management - 9.6% Energy Recovery, Inc. (a) Lindsay Corp. Pentair, Inc. Pure Technologies (a)(b) Total Common Stocks (Cost $177,098,617) Warrants - 0.0% Capstone Turbine, Expires 9/17/2013 at $1.74 (a)(b)(c) – Total Warrants (Cost $0) – Short-Term Investments - 5.5% DWS Cash Account Trust - Government & Agency Securities Portfolio, 0.03% (e) Total Short-Term Investments (Cost $9,922,058) Total Investments - 101.4% (Cost $187,020,675) Liabilities in Excess of Other Assets - (1.4)% ) NET ASSETS - 100.0% $ (a) Non-income producing security. (b) A portion of these securities are considered illiquid.As of September 30, 2011, the total market value of illiquid securities was $8,494,435 or 4.8% of net assets. (c) Securities are fair valued under the supervision of the Board of Trustees. (d) Affiliated company as defined by the Investment Company Act of 1940. (e) Annualized seven-day yield as of September 30, 3011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2011 (Unaudited) The Winslow Green Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Level 1 Level 2 Level 3 Common Stock $ $
